Citation Nr: 1101047	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  01-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that declined to reopen a previously denied claim for service 
connection for left ear hearing loss.

In May 2001, the Veteran testified before a Decision Review 
Officer at the RO.  

In November 2002, the Board reopened the claim for service 
connection for left ear hearing loss, and in October 2003, 
remanded it for further development.

In September 2005, the Board denied service connection for left 
ear hearing loss. The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans' Claims (Court).  
In a September 2007 order, the Court vacated the Board's 
September 2005 decision, and in August 2008, the Board remanded 
the claim for further development.  

In May 2010, the Board referred the case for an expert medical 
opinion, and received an opinion in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On a March 2010 VA Form 9 that was received at the RO the 
following month, the Veteran requested the opportunity to testify 
at a hearing held before a traveling Veterans Law Judge at the 
local VA office.  To date he has not been scheduled for such a 
hearing, and thus this case must be remanded.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.707 (2010).

Thereafter, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

